Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

 Claims 1-15, 17, 19 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electrostatic chuck, comprising: gas distribution channels that extend from the lower surface to the upper surface to define a plenum within the dielectric body, the gas distribution channels including a first channel that extends from the central opening to the first opening, a plurality of radial channels that extend from the first channel to an annular channel disposed in the peripheral region, and a plurality of second channels that extend from the annular channel to the plurality of second openings as recited in claim 1.


A physical vapor deposition (PVD) process chamber, comprising: gas distribution channels extending from the central opening to the plurality of second openings, the gas distribution channels in fluid communication with the gas conduit, wherein at least one of: the gas distribution channels include a first channel that extends from the central opening to the first opening, a plurality of radial channels that extend from the first channel to an annular channel disposed in the peripheral region, and a plurality of second channels that extend from the annular channel to the plurality of second openings; the heater comprises a first resistive heating element disposed in the central region and a second resistive heating element disposed in the peripheral region; or the plurality of second openings includes eight second openings arranged at regular intervals along the peripheral region of the dielectric body as recited in claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836